ORDER
PER CURIAM.
Appellants, Dan and Melody Rawe and the Treasurer of the State of Missouri as Custodian of the Second Injury Fund, appeal from the Labor and Industrial Relations Commission’s final award modifying and affirming the decision of the administrative law judge allowing compensation to respondent Dennis Hartsell. We Affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment is supported by competent and substantial evidence and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).